DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Amendment
In an amendment filed 11/19/2021, claims 2, 6, 8 and 13 have been amended, and claims 1, 5 and 7 have been cancelled.  Currently, claims 2-4, 6 and 8-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9122054 B2, further in view of Osterhout et al. (US 20110213664 A1). As can be seen below that the claim 1 of US 9122054 B2 does not display the HMD has a see through display. However Osterhout further teaches that the HMD with lens that are polarized and see through to enable the user with the viewing of the outside environment. Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify claim 1 of U.S. Patent No. US 9122054 B2 with Osterhout to teach the wearable head device is see through in order to further enable the functionality of the wearable head device as the user would be able to see through and observe the environment while viewing the content being displayed on the wearable head device.

Claim 2 of pending application
Claims 1, 7 and 8 of Patent US 9122054 B2
A wearable head device comprising: a light source;
A computer display stray-light suppression system for a head-worn computer, comprising: a. An eye cover including an elastic material with a perimeter, wherein the perimeter is formed to substantially encapsulate an eye of a person; 


an eyeglasses frame having a perimeter, the eyeglasses frame coupled to the see-through display; and an eye cover portion configured to removably couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source.
and b. The eye cover including a magnetic attachment system adapted to removably and replaceably attach to a perimeter of the head-worn computer to suppress light emitted from a computer display in the head-worn computer.
wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not coupled to the eyeglasses frame, present light to the user via the see-


wherein the processor changes a lighting condition of the head-worn computer when the eye cover is attached to the head-worn computer. (claim 8)—This means there are two modes as lighting condition is changed.


Claims 3-4, 6 and 8-20 of underlying application are similarly rejected over claims 1-10 of Patent US 9122054 B2, in view of Osterhout et al. (US 20110213664 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), further in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013).
Regarding claim 2, Osterhout teaches a wearable head device comprising: a light source; (Fig. 1. Para 165.)
a see-through display; an eyeglasses frame having a perimeter, the eyeglasses frame coupled to the see-through display; (Para 32, Para 165)
However Osterhout does not teach (i) an eye cover portion removably configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source.
(ii) the eye cover portion include a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens.
(iii) wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not 
However, with regarding to aforementioned (i), 
However Brubaker teach an eye cover portion removably configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source. (Para 7, 72 and Fig 3 shows the eye cover portion)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout with Brubaker to teach an eye cover portion configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source in order to improve the viewing quality and enhance user fit of the wearable head device by adopting the around eye seal as taught by Brubaker.
However, with regarding to aforementioned (ii), 
However Rallison teaches a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens. (Col 16-17, Lines 55-15)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout and Brubaker with Rallison to teach a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the 
However, with regarding to the aforementioned feature (iii),
Border teaches adjustment of brightness depending on environment brightness (Para 24-29.  This means image brightness is lower when shield is attached as the outside brightness is the lowest which means the shield is attached.  The attachment of non attachment of the eye cover portion therefore is determined by the brightness detected)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker and Rallison with Border to teach wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not coupled to the eyeglasses frame, present light to the user via the see-through display in a second display mode in order to best present image produced by the wearable head device and improve the viewing experience.

Regarding claim 3, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
And Brubaker further teaches wherein the eye cover portion is further configured to contact the face of a user of the wearable head device. (Para 7)

And Brubaker further teaches wherein the eye cover portion is further configured to substantially encapsulate an eye of the user of the wearable head device. (Para 7)

Regarding claim 8, see rejection for claim 2.

Regarding claim 9, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
And Brubaker further teaches wherein the eye cover portion comprises a flexible material. (Para 7, 72. Fig. 3)

Regarding claim 11, Osterhout, Brubaker, Rallison and Border already teaches the wearable head device of claim 2, 
And Osterhout further teaches the device further comprising a front lens. (Para 32, Para 165)
However Osterhout, Brubaker and Border do not teach and a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens.
However Rallison teaches a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker and Border with Rallison to teach a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens in order to further enhance the device functionality and tailor the device settings to user preference.

Regarding claim 12, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 11,
And Osterhout, Brubaker, Rallison and Border in combination further wherein the light transmitted toward the exterior of the wearable head device via the front lens has a first polarization, and the light shield is configured to suppress light having the first polarization. (Para 32 of Osterhout, rejection for claim 11)

Regarding claim 13, refer to rejections for claim 2.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 15, refer to rejection for claim 9.



Regarding claim 18, refer to rejection for claims 2 and 12.

Regarding claim 19, refer to rejection for claim 3.

Regarding claim 20, refer to rejection for claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), further in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013), further in view of Johansen et al. (US 20140306882 A1, provisionally filed date 04/16/2013)
Regarding claim 6, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
However Osterhout, Brubaker, Rallison and Border do not teach the eye cover portion comprising a magnetic attachment element, wherein the eye cover portion is removable from the perimeter of the eyeglasses frame by disengaging the magnetic attachment element from the eyeglasses frame.
However Johansen teaches magnetically attachment of elements for easy detachment and attachment. (Para 28)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker, Rallison and Border . 

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013), further in view of Frater et al. (US 20070215161 A1).
Regarding claim 10, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
However Osterhout, Brubaker, Rallison and Border do not teach wherein the eye cover portion comprises a bellows. 
However Frater teaches use of bellow for a mask. (Para 168)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker, Rallison and Border with Frater to teach wherein the eye cover portion comprises a bellows in order to provide a more comfortable fit of the eye cover portion.

Regarding claim 16, refer to rejection for claim 10.


Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
On page 8, applicant alleged that “However, adjusting a brightness of displayed content based on environmental lighting may not be a reliable indicator to determine whether the eye cover portion is coupled to the frame. For example, if a user were to transition from outdoors to indoors, the alleged combination of Border and Rallison would detect a decrease in brightness and therefore deduce that the shield had been removed. In other words, the combination of Border and Rallison as described in the Advisory Action merely provides further examples of Border automatically adjusting a brightness of displayed content based on environmental lighting. In contrast, the claims recite determining whether the eye cover portion is coupled to the eyeglasses frame, and presenting light to the user in accordance with this determination. The Advisory Action and Office Action fail to show that Border and Rallison teach this limitation, as claimed.
The remaining cited references fail to teach or suggest the limitations of amended claim 2. The remaining cited references are cited for teachings distinct from the above deficiencies of the combination of Border and Rallison and cannot overcome the deficiencies of those references. Accordingly, withdrawal of this rejection of is respectfully requested.”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the attachment of non attachment of the eye cover portion therefore is determined by the brightness detected as shown in the rejection for claim 2 as the claim 2 does not outline how the determination of the shield is conducted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626